Per Curiam:
We think that under the facts disclosed in this record the motion to change the venue from the county of Ulster to the county of New York should have been granted by the Special Term. The order is reversed, with ten dollars costs and disbursements, and the motion to change the venue from Ulster county to New York county is granted, without costs. All concurred. Order reversed, with ten dollars costs and disbursements, and motion to change the place of trial from Ulster county to New York county granted, without costs.